UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 SHANTE HOWARD,
 As Parent and Next Friend of R.T., et al.,
        Plaintiffs

        v.                                      Civil Action No. 15-199 (CKK/GMH)
 ACHIEVEMENT PREPARATORY
 ACADEMY PUBLIC CHARTER
 SCHOOL,
        Defendant

                             MEMORANDUM OPINION
                                (March 28, 2016)
     On March 8, 2016, the Magistrate Judge G. Michael Harvey’s Report and
Recommendation was entered, and the parties were allowed 14 days to file objections to
the recommendations made by the magistrate judge. No objections have been filed as of
this date. Upon careful consideration of the record in this case and of Magistrate Judge
Harvey’s [20] Report and Recommendation, the Court ADOPTS and ACCEPTS the
Report and Recommendation in full.
    The Court shall GRANT-IN-PART and DENY-IN-PART Plaintiffs’ [13] Motion for
Summary Judgment and shall GRANT-IN-PART and DENY-IN-PART Defendant’s [15]
Cross Motion for Summary Judgment. The Court shall award Plaintiffs $15,189.54 in
attorney’s fees and costs.
   An appropriate Order accompanies this Memorandum Opinion.


                                                        /s/
                                                    COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge